SPRAGUE, District Judge.
Upon the facts of this case, and the answers of the experts, it appears that both vessels were to blame. In such case, it is the settled doctrine of the admiralty, that the whole damage should be equally divided between the two vessels. I think that the Rival was most in fault, and that she ought therefore to bear all the costs. The Woodrop-Sims. 2 Dod. 83; De Vaux v. Salvador, 4 Adol. & E. 420; Shee, Abb. Shipp, tit. “Collision”; 17 Law Mag. 327: The Monarch, 2 Month. Law Mag. 607; The De Cock, 5 Month. Law. Mag. 303; Reeves v. The Constitution [Case No. 11,659]; Story, Bailm. $ 608a; 3 Kent, Comm. 231.
Decree accordingly.